                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

AFFILIATED FOODS MIDWEST
COOPERATIVE, INC., a Nebraska
corporation; and ASSOCIATED
WHOLESALE GROCERS, INC.,                                            8:16CV465
                                                                  MEMBER CASE
                         Plaintiffs,
        vs.
                                                                       ORDER
SUPERVALU INC., a Delaware corporation;

                         Defendant.

BOROWIAK IGA FOODLINER, INC.,

                         Plaintiff,

        vs.                                                           8:16CV466
                                                                     LEAD CASE
AFFILIATED FOODS MIDWEST
COOPERATIVE, INC., and ASSOCIATED
WHOLESALE GROCERS, INC.,                                               ORDER

                         Defendants,
                         Counterclaimants, and
                         Third-Party Defendants,
        vs.

TREVOR BOROWIAK,

                         Third-Party Defendant.

       This matter is before the Court on the Motion to Quash Corporate Representative
Deposition of Associated Wholesale Grocers (Filing No. 220 in Lead Case; Filing No. 232 in
Member Case). The parties submitted a Stipulation by email to the undersigned magistrate judge
regarding the Motion to Quash. In accordance with the parties’ stipulation,

       IT IS ORDERED:
       1.     AFM/AWG’s Motion to Quash Corporate Representative Deposition of Associated
       Wholesale Grocers (Filing No. 220 in Lead Case; Filing No. 232 in Member Case) is
       denied as moot;
2.     The Rule 30(b)(6) deposition of AWG shall take place on November 15, 2018.
Counsel for Borowiak IGA Foodliner, Inc. may appear at such deposition by telephone.
3.     The deadline for parties to file Motions to Dismiss and/or Motions for Summary
Judgment is extended to November 21, 2018.


Dated this 8th day of November, 2018.

                                            BY THE COURT:

                                            s/ Michael D. Nelson
                                            United States Magistrate Judge




                                        2
